COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

  DALTON DEWAYNE HUNT,                            §               No. 08-20-00214-CR

                    Appellant,                    §                 Appeal from the

  v.                                              §                196th District Court

  THE STATE OF TEXAS,                             §              of Hunt County, Texas

                    State.                        §                   (TC# 30983)

                                            ORDER

       The Court GRANTS Appellant’s Pro Se Motion for Extension of Time to File the Brief.

Appellant’s pro se brief shall be due in this Court on or before April 16, 2021.

       Further, the Court, on its own motion, is hereby providing a hard copy of the appellate

record, which consists of 1 volume of the Clerk’s Record, and 6 volumes of the Reporter’s Record,

via U. S. mail, to the Warden of the Dominguez State Jail, 6535 Cagnon Road, San Antonio, Texas

78252, for use by the Appellant Dalton Dewayne Hunt (SO# 2328587). The Warden or designated

custodian of records shall make this record available to the appellant for purposes of preparing his

appellate brief. The hard copy of this record does not need to be returned to this Court.

       IT IS SO ORDERED this 2nd day of March, 2021.


                                              PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.